Citation Nr: 1410808	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-27 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation (rating) in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).
	
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1966 to July 1969.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which granted service connection for PTSD, and assigned a 50 percent initial rating effective May 16, 2000.

In December 2009, the Veteran entered a notice of disagreement with the initial rating for PTSD assigned in the September 2009 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized the issue as entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire initial rating period, the PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as by insomnia, nightmares, flashbacks, intermittent depressed mood, irritability and anger, hypervigilance, a fleeting suicidal ideation with no suicidal plan, and social avoidance.
      
2.  For the entire initial rating period, the PTSD has not been characterized by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 50 percent for service-connected PTSD have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In an August 2008 letter, the RO provided pre-adjudication notice to the Veteran regarding the information and evidence necessary to substantiate the initial claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.

Because the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA's duty to assist has also been met.  The Veteran has been afforded VA examinations in May 2002 and July 2009 to evaluate the service-connected PTSD.  The Veteran did not report for a scheduled November 2013 VA examination and has not offered any explanation for not appearing.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 
38 C.F.R. § 3.655(a) (2013).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.

In Turk v. Peake, 21 Vet. App. 565, 570 (2008), the Court held that an appeal for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655(b); therefore, the initial rating issue will be rated upon the evidence of record.  The Board finds that the May 2002 and July 2009 VA examinations are adequate for rating purposes because each was performed by a medical professional, was based on the Veteran's history and symptomatology, and was based on a thorough examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The claims file and the Veteran's Virtual VA folder appear to contain all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records are included in the claims file and available post-service treatment records identified as relevant to the Veteran's claim, including VA examination reports, have been obtained or otherwise submitted.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012).  The Board has reviewed all the evidence in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

Disability ratings are determined by comparing a veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  A 30 percent rating will be assigned for PTSD which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (DSM-IV) (4th ed. 1994).  

A score of between 31 and 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  

A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

The use of the term "such as" in the general rating formula for mental disorders in 
38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The U.S. Court of Appeals for the Federal Circuit has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA may rely on both symptoms and degree of occupational and social impairment rating criteria when rating a veteran's psychiatric disorder.  The Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan, 16 Vet. App. at 442.

Initial Disability Rating for PTSD

In September 2009, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating for that disability, effective May 16, 2000.  The Veteran entered a notice of disagreement as to the initial rating assigned, contending that an initial rating in excess of 50 percent was warranted for the service-connected PTSD.  The Veteran asserted during the appeal that the PTSD symptoms more nearly approximate a 70 percent disability, considering difficulties in his marriage, other PTSD symptoms, and the GAF scores.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's symptoms and degree of occupational and social impairment caused by PTSD more closely approximates the next higher 70 percent disability rating for any period.  For the entire initial rating period, the PTSD was manifested by sleep disturbance; irritability; impaired insomnia, nightmares, flashbacks, intermittent depressed mood, irritability and anger, hypervigilance, a fleeting suicidal ideation with no suicidal plan, and social avoidance.  The GAF scores ranged from 40 to 50.  The PTSD does not demonstrate or more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

The evidence weighs against finding that the Veteran's occupational impairment was so severe due to PTSD symptomatology to warrant the higher initial rating of 70 percent for any period.  The Veteran has been unemployed since 1989.  The Veteran's representative contends in the June 2010 substantive appeal that the service-connected disabilities render the Veteran unemployable.  This goes to the issue of a TDIU, which is discussed in the remand section below. 

Regarding social impairment, the evidence shows that the Veteran has had periodic conflict with his wife and brother, but has maintained social relationships with his wife and others to some degree.  In a December 2000 VA treatment note, the Veteran reported that he has problems with arguing and anger towards his wife.  He further reported that he and his wife occasionally socialize with other couples and that he has one friend with whom he occasionally socializes.  In an August 2006 VA treatment note, the VA psychiatrist noted that the Veteran was accompanied by his grandchildren, with whom the Veteran enjoyed spending time during the summer.  At a July 2009 VA PTSD examination, the Veteran reported having a distant relationship with his children and having limited friendships and social contacts.  In a February 2011 treatment note, the VA PTSD therapist recorded that the Veteran reported an improved relationship with his brother and wife.  A September 2013 VA treatment note indicates that the Veteran reported that he had been engaging in activities with his wife and going to the gym.  

The record reflects that the Veteran has experienced intermittent depression and social isolation.  A May 2002 VA PTSD examination report conveys that the Veteran reported feeling depressed often.  The VA examiner noted that the Veteran had a constricted affect and became depressed when discussing his experience in Vietnam.  The report of a July 2009 VA PTSD examination states that the Veteran had diminished interest in more than 50 percent of his activities, persistent detachment, and restricted range of affect.  The Veteran reported few social contacts and aggression in interpersonal contacts.  The Veteran informed the VA examiner that he watches television all day until his wife returns from work, at which time he may accompany her somewhere.  The VA examiner concluded that PTSD symptoms, alcohol dependence, and depression significantly interfered with social functioning, but do not interfere with activities of daily living.  A January 2010 VA treatment note indicates that the Veteran reported having an "up and down" mood.  A March 2010 VA treatment note reports that the Veteran had a euthymic (normal) mood.

The May 2002 VA PTSD examination report reflects that the Veteran reported difficulty sleeping, nightmares, frequent flashbacks, and a bad temper that led to violence at times.  The VA examiner assigned a GAF score of 45.  The July 2009 VA PTSD examination report conveys that the Veteran reported impaired concentration on most days, hypervigilance, insomnia, lack of energy, and angry outbursts three to four times a week.  The VA examiner noted proper affect, no impaired thinking or communication, and normal speech, concentration, and memory.  The VA examiner assigned a GAF score of 49.  

The Veteran has also reported difficulties with short- and long-term memory; however, a December 2010 treatment note indicates that the VA physician concluded that the impaired memory, especially short-term memory loss, is due to a Vitamin D deficiency.  

A 50 percent rating for PTSD represents reduced reliability and productivity in occupational and social life, whereas the next-higher 70 percent rating is characterized by significant deficiencies in occupational and social life.  The Board finds the degree of social impairment demonstrated is fully contemplated by the 50 percent disability rating.  Given the lack of interference with the Veteran's activities of daily living, and given the Veteran's ability to establish and maintain effective social relationships, albeit strained at times, the PTSD does not warrant a rating higher than 50 percent for any period.  38 U.S.C.A. §§ 1155; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 70 percent rating for PTSD is not warranted for any period because the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, due to such symptoms as:  obsessive rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The evidence in this case does reveal suicidal ideation; however, the reports show that the ideation was isolated and passive.  At the July 2009 VA PTSD examination, the Veteran clarified that he last had a suicidal ideation in 2001 and that it was fleeting.  The Veteran has consistently denied any intent or plan to harm himself.  No obsessional rituals that interfere with routine activities are noted in the record or advanced by the Veteran.  The Veteran's reported history of hypervigilance, i.e., checking the house, doors, and family members, do not appear to interfere with routine activities.  The record reflects that the Veteran does not suffer from near continuous panic or depression affecting his ability to function independently.  As noted above, the July 2009 VA examiner concluded that the Veteran's depression does not interfere with his activities of daily living, and the Veteran has not made that contention.  

The Veteran has reported a history of irritability and anger.  A January 2001 VA treatment record indicates that the Veteran reported being easily agitated by other people, often losing his temper and getting into fights.  The May 2002 VA PTSD examination report reflects that the Veteran reported having a bad temper that is violent at times.  The July 2009 VA PTSD examination report conveys that the Veteran reported angry outbursts three to four times a week.  In April 2010, the Veteran graduated from a 36-week group therapy course that focused on development of coping skills related to PTSD and substance abuse.  In May 2010, the Veteran joined an alumni therapy group where he shared that he has coped well with recognizing his need for control and has learned to remove himself from stressful situations.  A June 2010 treatment note reveals that the Veteran reported struggling with irritability and anger management.  He clarified that during stressful familial situations he was able to take a "time out" and remain calm, which he attributed to his group therapy sessions.  In an August 2010 treatment note, a VA therapist concluded that the Veteran is illustrating progress with anger management.  These reports of irritability do not demonstrate unprovoked irritability with periods of violence as contemplated by a 70 percent rating.  Indeed, the evidence suggests that the Veteran's irritability and anger have improved.
  
The record also reflects that the Veteran does not suffer from spatial disorientation, and that his appearance and hygiene are normal.  The record demonstrates consistent reports of the Veteran being well groomed, and it appears that the Veteran was consistently oriented in all spheres.

The record demonstrates that the Veteran's PTSD was characterized by insomnia, nightmares, flashbacks, intermittent depressed mood, irritability and anger, hypervigilance, a fleeting suicidal ideation with no suicidal plan, and social avoidance.  The Board concludes that the Veteran's disability picture did not more nearly approximate the next higher 70 percent rating criteria under Diagnostic Code 9411 for any period.  Notwithstanding the Veteran's depressed mood, irritability, and fleeting suicidal ideation, though without intent to harm himself, the Veteran's PTSD symptoms, as a whole, are contemplated by the 50 percent rating.  
See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Board has weighed and considered the GAF scores during the entire rating period as evidence in reaching its conclusion.  From 2000 to 2012, the GAF scores ranged from 40 to 50.  The GAF scores at the May 2002 and June 2009 VA PTSD examinations were 45 and 49, respectively, denoting serious PTSD symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social or occupational functioning.  The Board finds that the assigned GAF scores are inconsistent with the weight of the lay and medical evidence of record that shows a fleeting suicidal ideation and that the Veteran was able to establish and maintain social relationships, including family relationships and successful participation in group therapy; therefore, the GAF scores of 45 and 49 are afforded less weight than the other specific evidence, namely, reports of symptoms and clinical findings, demonstrating actual symptomatology and degree of actual social impairment for the relevant appeal period.  

In summary, the Board finds that the manifestations of the Veteran's PTSD do not meet or more nearly approximate the schedular criteria for a higher initial rating than 50 percent for the initial rating period.  The PTSD symptoms and functional (occupational and social) impairment are contemplated by the 50 percent rating.  For these reasons, the Board finds that the weight of the evidence is against the assignment of a higher initial rating in excess of 50 percent on a schedular basis for any period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

Extraschedular Consideration

The Board has also evaluated whether the issue should be referred for consideration of an extra-schedular rating for PTSD under 38 C.F.R. § 3.321(b)(1). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe all the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass moderate social impairment and symptoms which fall within the diagnostic criteria for a 50 percent evaluation for all relevant periods. 

The Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as insomnia, nightmares, flashbacks, intermittent depressed mood, irritability and anger, hypervigilance, social avoidance, a fleeting suicidal ideation with no suicidal plan, and GAF scores ranging from 40 to 50.

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are like or similar to examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the 

Veteran's PTSD has not been shown to be productive of an exceptional disability picture.  Therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.


REMAND

TDIU

The Veteran's representative contends in the June 2010 substantive appeal that the service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation since 2000, and, therefore, a TDIU is warranted under 38 C.F.R. § 4.16(b).

Effective May 16, 2000, the Veteran had a maximum combined disability rating of 60 percent, to include:  PTSD, rated at 50 percent disabling from May 16, 2000; eczematous dermatitis, rated at 10 percent disabling from July 22, 1975; low back injury, rated at 10 percent disabling from August 17, 1999; and neck injury, rated at 10 percent disabling from August 17, 1999.  

The percentage ratings for the service-connected disabilities do not meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for a TDIU because service connection was not in effect for one disability rated at least 60 percent disabling, or at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating was at least 70 percent.  Because the Veteran's combined rating does not meet the percentage standards of 38 C.F.R. § 4.16(a), the claim for a TDIU may be considered only under 38 C.F.R. § 4.16(b). 

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in the VA Director of Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (where the schedular standards of 38 C.F.R. § 4.16(a) are not met, rating Boards should submit the case to the VA Director of Compensation and Pension Service for extraschedular consideration); see also VAOPGCPREC 6-96.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all the veteran's service-connected disabilities.  38 C.F.R. § 4.16(b).

In the December 2013 supplemental statement of the case, the RO denied referral to the Director of Compensation and Pension Service for extra-schedular consideration, noting that the Veteran had failed to complete and return VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), and concluding that the evidence fails to show that the Veteran is unemployable due to service-connected disabilities.

The Board finds that the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) should be referred to the Director of Compensation and Pension Service for appropriate development.  A Social Security Administration (SSA) Disability Determination and Transmittal indicates that the SSA found the Veteran to be disabled and eligible for Social Security disability benefits due to a diagnosis of post laminectomy effective November 8, 1988.  A May 2002 VA examination report indicates that the Veteran reported that he last worked in 1989.  A July 2009 VA examination report reveals that the Veteran reported a history of being fired for verbal and physically assaultive or aggressive conduct.  He further reported that his PTSD symptoms significantly interfered with his occupational functioning as evidence by his anger, blow-ups, and walking off the job.  The VA examiner opined that the PTSD symptoms, as well as alcohol dependence and depression, significantly interfered with occupational functioning.  For these reasons, the Board finds that a remand for referral for a TDIU under 38 C.F.R. § 4.16(b) is warranted. 

Accordingly, the issue of a TDIU is REMANDED for the following action:

1.  Forward the Veteran's claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's employability.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing examiner.

The examiner should provide an opinion as to the effect of the Veteran's service-connected PTSD, eczematous dermatitis, low back injury, and neck injury, both individually and considered together, on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations and SSA disability records, in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) substantially gainful employment?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to follow (maintain) substantially gainful employment?

In rendering these opinions, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  The Veteran is currently service connected for PTSD, eczematous dermatitis, low back injury, and neck injury.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  Refer the TDIU issue to the VA Director of Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

3.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for a TDIU under 38 C.F.R. § 4.16(b) in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


